      Case 1:90-cr-00913-LAP Document 569 Filed 07/01/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,
                                               90 Cr. 913 (LAP)
    -versus-
                                                     ORDER
TIMOTHY FRAZIER,

                Defendant.


LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

    The Court is in receipt of Mr. Frazier’s letter of June 17

(dkt. no. 568) in further support of his compassionate release

motion.   The Court adheres to its decision of June 29 (dkt. no.

567) denying Mr. Frazier’s motion.       Chambers will mail a copy of

this order to Mr. Frazier.


SO ORDERED.
Dated: July 1, 2020
        New York, New York


                                        ____________________________
                                        LORETTA A. PRESKA, U.S.D.J.
